In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated January 30, 1978, as, upon reargument, adhered to the court’s original determination denying his motion for a general preference. Order reversed insofar as appealed from, with $50 costs and disbursements, and, upon reargument, motion for a general preference granted. Where, as here, “the injuries, prima facie established by medical proof, might warrant a recovery in excess of’ $10,000, the jurisdictional limitation of the Civil Court of the City of New York, it was an improvident exercise of discretion to deny a general preference (see Coletto v Keogh, 44 AD2d 712). Suozzi, J. P., Lazer, Gulotta, Shapiro and Cohalan, JJ., concur.